Order modified by requiring that plaintiff make the complaint more definite and certain in respect to the requirement asked for in paragraph "d (b) of the notice of motion, namely, by stating the title of and -the names of the parties to the proceedings referred to in paragraph 2 of the complaint, and the date when the defendants are alleged to have caused said proceedings to be instituted; and as so modified affirmed, without costs. No opinion. Order to be settled on notice. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ.